DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US Publication 2016/0013810 A1).
IN regards to claims 1 and 8, Gross et al. (US Publication 2016/0013810 A1) teaches, circuit, comprising: a first memory, configured to receive a data stream; a decoder, coupled to the first memory, configured to receive the data stream to sequentially generate a plurality of frames, and sequentially decode the plurality of frames to respectively generate a plurality of codewords (see paragraph 103; estimated bits are stored in the codeword RAM in order to enable the decoder to use a bus narrower than 512 bits to convey its estimate and to start decoding the following frame immediately after finishing the current (reads on the sequential decoding as claimed)); and a control circuit, coupled to the decoder, configured to determine an allowed maximum iteration count for decoding a current frame according (see paragraph 173; When the list size is increased to 64, the polar list-CRC and the LDPC decoders have similar performance. In these simulations the LDPC decoder was using the scaled-min-sum algorithm with a maximum of 30 iterations (I.sub.MAX=30) and a scaling factor of 0.5.).
In regards to claims 7 and 14, Gross teaches, wherein the decoder is a low-density parity-check (LDPC) decoder (see paragraph 173; the LDPC decoder sets the maximum iterations).
Claim(s) 1, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US Publication 2019/0149168 A1).
IN regards to claims 1 and 8, Chang et al. teaches, circuit, comprising: a first memory, configured to receive a data stream; a decoder, coupled to the first memory, configured to receive the data stream to sequentially generate a plurality of frames, and sequentially decode the plurality of frames to respectively generate a plurality of codewords (see paragraph 45 and figure 1; In the linear block decoder 100 either the first decoder 104, the second decoder 106 or both may arrange its decoding order based on check constraints satisfaction information. Without scheduling a respective decoding order, for example, the first decoder 104 may perform its decoding according to a sequential order of bit nodes (e.g., from the first code symbol to the last code symbol in a codeword) and the second decoder 106 may perform its decoding according to a sequential order of check nodes (e.g., from the top check equation to the bottom check equation of the parity check matrix)); and a control circuit, coupled to the decoder, configured to determine an allowed (see paragraph 48; the linear block decoder 100 may further comprise a reliability determination generator 114. For example, after reaching a pre-set maximum number of iterations or the decoding result does not converge after some number of iterations (e.g., stuck in a “trapping set”), the second decoder 106 may determine that it cannot successfully decode the codeword (e.g., find a valid codeword) and may be configured to send its decoding result to the reliability determination generator 114).
In regards to claims 7 and 14, Chang teaches, wherein the decoder is a low-density parity-check (LDPC) decoder (see paragraph 51 and figure 2A; For an LDPC code, the parity check matrix HE may be a low-density, sparse n by m matrix, in which n may be the number of symbols in a codeword and m is the number of check nodes).
Relevant Prior Art
Prior art Hurd et al. (US Patent 8351509 B1) teaches with respect to figure 5, at the receiver side, a decoder 510 decodes the codewords received by receiver 120 and provides the decoded vectors to decompressor 125, which then generates a current frame 515 using the previous frame stored in buffer 130.
Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art Litsyn et al. (US Publication 2018/0219561 A1) teaches, if the decoder increased the decodingMode T iterations ago, the decoder may change the decodingMode based on τ (e.g., if τ is less than a threshold value, increase decodingMode by a larger gap than the standard increase (see paragraph 142).  However, Litsyn does not teach that the increase of the decodingMode itself is an increase in the number of maximum allowed iterations.
Prior art Xiong et al. (US Patent 10389383 B2) teaches with respect to figure 11 the LDPC codewords being written to the memories.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466